                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                        CRIMINAL ACTION NO. 2:19-cr-00296

NICHOLAS ELIAS BOGGESS



                        MEMORANDUM OPINION AND ORDER

          Pending before the court is a Motion to Suppress Evidence filed by Defendant

Nicholas Boggess. [ECF No. 31]. On February 20, 2020, the court held a pre-trial

motion hearing on the matter. [ECF No 37]. The matter is now ripe for adjudication.

The Motion is DENIED for the reasons that follow.

     I.      Background

          Defendant Boggess filed a Motion to Suppress Evidence from a traffic stop that

occurred on October 6, 2019. On that date, Defendant Boggess and his girlfriend,

Catlin Judge, were traveling from Ripley, West Virginia to Kenna, West Virginia.

Defendant Boggess, who was driving his Jeep Renegade, entered I-77 southbound at

the Ripley, West Virginia exit. The area was under construction and a yield sign had

been placed at the on ramp.

          Corporal Lowe of the West Virginia State Police was also traveling southbound

I-77. Corporal Lowe saw Deputy Varney of the Jackson County Sheriff’s Department

engaged in a traffic stop on the interstate. Deciding to assist with the stop, Corporal
Lowe drove past Deputy Varney’s car and made a U-turn, traveling northbound onto

the Ripley exit, intending to loop back around so as to safely pull behind Deputy

Varney. When Corporal Lowe entered I-77 northbound he activated his emergency

lights. Corporal Lowe then entered I-77 southbound to respond to Deputy Varney’s

position. Corporal Lowe was travelling at a speed of 85 mph. The speed limit on that

stretch of highway is 70 mph.

      Corporal Lowe approached Defendant’s jeep, which was travelling in the left

lane. The jeep then moved into the right lane to allow Corporal Lowe to pass him.

The government avers that the Defendant’s jeep then accelerated to the same speed

as the police car and kept pace with the police car to the location where Deputy

Varney was conducting a traffic stop. When Corporal Lowe neared Deputy Varney,

however, it was apparent that the traffic stop had concluded. At that point, he slowed

down to permit the Defendant’s jeep to pass him. Once it did, Corporal Lowe initiated

a traffic stop for a speeding violation.

      The Defendant’s version of events is somewhat different. At the pretrial motion

hearing, Ms. Judge testified that Corporal Lowe passed Defendant’s car just after

they merged onto I-77 into a construction zone. She testified that at that time,

Defendant was travelling at a speed of 45 to 50 mph in the right-hand lane. She

further testified that Defendant then moved behind Corporal Lowe into the left-hand

lane because of the traffic stop being conducted by Defendant Varney on the right-

hand shoulder of the road. Defendant was travelling approximately 60 mph at that

point. According to Ms. Judge, Corporal Lowe then turned off his emergency lights



                                           2
and slowed his speed significantly. Defendant pulled back into the right-hand lane.

Ms. Judge testified that Corporal Lowe then accelerated a bit until they were side by

side and then pulled behind Defendant’s jeep, switched on his lights, and initiated a

traffic stop.

       There are several different accounts of where exactly on I-77 this traffic stop

occurred. During the dispatch call at the scene, Corporal Lowe reported the location

at a half-mile past the Ripley exit. The affidavit he signed on October 11, 2019

reflected that the stop occurred one mile past the Ripley exit. His police report, date

unknown, states that the stop was two miles past the exit. At the pretrial motions

hearing, he testified that it was between “a mile and two, two maybe.”

       Corporal Lowe testified that upon approaching Defendant’s vehicle he detected

the odor of raw marijuana emanating from the car. Corporal Lowe asked Defendant

Boggess when the last time marijuana had been smoked in the car. Defendant

Boggess replied that marijuana had never been smoked in the car and that there was

no marijuana in the car. Corporal Lowe then asked if Defendant Boggess had any

objection to him searching the vehicle to make sure there was no marijuana.

Defendant Boggess told the trooper he could search the vehicle. Defendant Boggess

also informed Corporal Lowe that he had firearms in the car.

       The search of Defendant’s car was conducted by Corporal Lowe and Deputy

Varney, who came to assist Corporal Lowe at the conclusion of his own traffic stop.

Corporal Lowe recovered a loaded Glock 19, 9mm pistol, from under the driver’s

console. Corporal Lowe located a Blackheart 7.62x39 mm, SKS rifle with the



                                          3
magazine detached on the floorboard in front of the rear passenger seat. As previously

mentioned, Defendant Boggess had disclosed the presence of both firearms prior to

the search. Corporal Lowe located a backpack on the rear passenger seat. Inside the

back was a cigarette pack that contained a plastic bag with approximately two grams

of marijuana. Deputy Varney located a bag in the trunk of the car. Upon searching

the bag, he uncovered an object that appeared to be a pipe bomb in the side pocket.

The object was a cylindrical pipe with end caps affixed by electrical tape and a piece

of hobby fuse sticking out one end.

         At that point Deputy Varney alerted Corporal Lowe to the pipe bomb. Corporal

Lowe testified that upon seeing the item he turned to Defendant Boggess and put his

hands up in the air, gesturing in a “what the heck” type of motion. Tr. Mot. Suppress

17:1–7. Defendant responded that the item was just gunpowder. He further explained

that he is a survivalist; his backpack was his “bug out bag” and the pipe bomb item

was his “distraction device for his bug out bag.” Id. at 17:10–13.

         Defendant Boggess was then handcuffed and placed under arrest. Body armor,

two commercial fireworks, and a plastic container with a screw on lid that contained

gunpowder and a visco fuse were also recovered from the trunk of Defendant’s car.

Defendant seeks to suppress all evidence seized during the traffic stop as well as all

the statements Defendant Boggess made to law enforcement during the stop.

   II.      Legal Standard

         When deciding a motion to suppress, the district court may make findings of

fact and conclusions of law. United States v. Stevenson, 396 F.3d 538, 541 (4th Cir.



                                           4
2005). During the hearing, “the credibility of the witness[es] and the weight to be

given the evidence, together with the inferences, deductions and conclusions to be

drawn from the evidence, are all matters to be determined by the trial judge.” United

States v. McKneely, 6 F.3d 1447, 1452–53 (10th Cir. 1993); see also Columbus–Am.

Discovery Grp. v. Atl. Mut. Ins. Co., 56 F.3d 556, 567 (4th Cir. 1995) (“[I]n the usual

case, the factfinder is in a better position to make judgments about the reliability of

some forms of evidence than a reviewing body acting solely on the basis of a written

record of that evidence. Evaluation of the credibility of a live witness is the most

obvious example.”) (quoting Concrete Pipe & Prods. of Cal., Inc. v. Constr. Laborers

Pension Tr. for S. Cal., 508 U.S. 602, 623 (1993)). The burden of proof is on the party

who seeks to suppress the evidence. United States v. Dickerson, 655 F.2d 559, 561

(4th Cir. 1981). Once the defendant establishes a basis for his motion to suppress, the

burden shifts to the government to prove the admissibility of the challenged evidence

by a preponderance of the evidence. United States v. Matlock, 415 U.S. 164, 177 n.14

(1974).

   III.   Discussion

      Defendant seeks to suppress all evidence seized during the traffic stop as well

as all statements made during the stop. He makes three arguments in support of his

motion. First, he argues that Corporal Lowe did not have the requisite probable cause

to initiate a traffic stop. Second, he argues that law enforcement did not have

probable cause or voluntary consent to search the car. Third, he argues that he was




                                          5
subject to a custodial interrogation without the benefit of Miranda warnings and

therefore his statements to law enforcement should be suppressed.

      a. The Traffic Stop

      Defendant argues that the initial traffic stop was illegitimate. The Fourth

Amendment provides “[t]he right of the people to be secure in their persons, houses,

papers, and effects, against unreasonable searches and seizures, shall not be

violated.” U.S. Const. amend. IV. “When a police officer stops an automobile and

detains the occupants briefly, the stop amounts to a seizure within the meaning of

the Fourth Amendment.” United States v. Sowards, 690 F.3d 583, 588 (4th Cir. 2012).

A traffic stop is constitutional where police have probable cause to believe that a

traffic violation has occurred. Wilson v. Arkansas, 514 U.S. 927, 931 (1995). Probable

cause exists if, given the totality of the circumstances, the officer “had reasonably

trustworthy information ... sufficient to warrant a prudent [person] in believing that

the petitioner had committed or was committing an offense.” United States v.

Sowards, 690 F.3d 583, 588 (4th Cir. 2012) (citing Beck v. Ohio, 379 U.S. 89, 91

(1964)).

      Here, the main issue is whether Corporal Lowe had reasonably trustworthy

information sufficient to support a prudent person’s belief that Defendant Boggess

was speeding. “The reasonableness of an officer’s visual estimate that a vehicle is

traveling in slight excess of the legal speed limit may be supported by radar, pacing

methods, or other indicia of reliability that establish, in the totality of the

circumstances, the reasonableness of the officer’s visual speed estimate.” United



                                          6
States v. Sowards, 690 F.3d 583, 592 (4th Cir. 2012). Pacing refers to the practice of

a police officer using his or her own speedometer to determine the speed of the

suspect’s vehicle. The reasonableness of an officer’s speed estimate depends in part

on whether a vehicle’s speed is estimated to be in significant excess or slight excess

of the legal speed limit. Id.

       I find that Corporal Lowe had probable cause to believe that Defendant

Boggess was speeding and thus the traffic stop was legitimate. The Defense makes a

noteworthy effort to clearly lay out the short timeframe and distance in which the

relevant events occurred, as well as the confusion caused by the position of multiple

police vehicles—Corporal Lowe in the left-hand lane and Deputy Varney on the right-

hand shoulder of the interstate. Nevertheless, Corporal Lowe provided credible

testimony that, according to his speedometer, he was driving 85 mph at the time that

Defendant Boggess’s vehicle pulled up in the right-hand lane just behind him so

Defendant’s vehicle was at the back edge of his own. Corporal Lowe testified that

Defendant Boggess’s vehicle kept pace with his for approximately thirty seconds at

85 mph in an area in which the legal speed limit is 70 mph. This testimony indicates

that Defendant’s car was traveling at a speed which was significantly in excess of the

legal speed limit.

       Corporal Lowe testified that he had received training on pacing as well as

estimating vehicle speeds. He stated that, when tested in his training, nine out of ten

times he was able to estimate how fast somebody was traveling within two miles an

hour. Defendant emphasizes that Corporal Lowe did not use any form of radar to



                                          7
determine the speed of Defendant’s vehicle. Corporal Lowe however not only visually

estimated the speed but also used the method of pacing, using his own speedometer

to gauge the speed of Defendant’s jeep. I find enough indicia of reliability under the

totality of the circumstances that Defendant Boggess was speeding in excess of the

legal limit. Thus, the initial traffic stop was constitutional.

      b. The Search of Defendant’s Vehicle

      Defendant argues that the warrantless search was constitutional because (1)

law enforcement lacked probable cause to search, and (2) he did not give valid consent

to search. I find that the officers had probable cause and thus I do not reach the

consent issue.

      The Supreme Court in Rodriguez v. United States held that “the tolerable

duration of police inquiries in the traffic-stop context is determined by the seizure’s

‘mission’--to address the traffic violation that warranted the stop, . . . and attend to

related safety concerns[.]” 135 S. Ct. 1609, 1614 (2015). Authorization for the traffic

stop ends when tasks tied to the purpose of the stop have, or reasonably should have,

concluded. To extend a traffic stop for investigatory purposes either the driver must

consent, or the officer must have reasonable suspicion of a crime. United States v.

Branch, 537 F.3d 328, 337 (4th Cir. 2008). To conduct a search of an automobile

without a warrant, police must have probable cause to believe that the car contains

contraband. See Arizona v. Gant, 556 U.S. 332, 347 (2009); United States v. Carter,

300 F.3d 415, 422 (4th Cir. 2002). Probable cause is a flexible concept, not readily

reduced to a neat set of legal rules. United States v. Champion, 609 F. App’x 122, 125



                                            8
(4th Cir. 2015). Probable cause exists “where the known facts and circumstances are

sufficient to warrant a man [or woman] of reasonable prudence in the belief that

contraband or evidence of a crime will be found.” Id.

       The Fourth Circuit has generally held that the odor of marijuana can provide

probable cause to believe marijuana is present in a particular place, thereby

providing probable cause for a search. See e.g., United States v. Champion, 609 F.

App’x 122, 125 (4th Cir. 2015); United States v. Humphries, 372 F.3d 653, 658 (4th

Cir. 2004); United States v. Scheetz, 293 F.3d 175, 184 (4th Cir. 2002) (“Once the car

was properly stopped and the narcotics officers smelled marijuana, the narcotics

officers properly conducted a search of the car.”).

       Here, Defendant argues that this precedent should be revisited because the

“rationale of this line of cases no longer exists as it is lawful to grow, cultivate, possess

and sell hemp products.” Def.’s Suppl. Mem. of Law in Supp. of Mot. to Suppress Evid.

8 [ECF No. 43]. In support of this proposition, Defendant points to recent federal and

West Virginia state laws that legalized hemp. See W.V. Code § 19-12E-1-19-12E-9

(June 2019); 21 U. S. C. § 802(16) (2019); Agricultural Improvement Act of 2018 Pub.

L. No. 115-334, 132 stat. 4490; Agricultural Act of 2014 Pub. L. No. 113-79, § 11009,

128 stat. 649. Defendant avers that because marijuana and hemp come from the same

plant the difference between the two are impossible to discern with the naked eye or




                                             9
distinguished by smell. 1 Thus, marijuana no longer has a “distinct smell” that

indicates a crime is being committed.

      The Fourth Circuit has not addressed the potential effect legal hemp has on its

Fourth Amendment precedent. Similarly, there is very little case law on the subject

from other jurisdictions. 2 The Ninth Circuit briefly spoke to the issue in a civil suit

brought under 42 U.S.C. § 1983. See Lingo v. City of Salem, 832 F.3d 953, 961 (9th

Cir. 2016). In that case, the court held that officers had probable cause to arrest the




1 It is well established that hemp and marijuana are “varieties of the same species,
Cannabis sativa L.” Gero Leson et al., Evaluating the Impact of Hemp Food
Consumption on Workplace Drug Tests, 25 J. of Analytical Toxicology 691, 692 (Nov.
/Dec. 2001); accord The Health Effects of Cannabis and Cannabinoids: The Current
State of Evidence and Recommendations for Research, National Academies of
Sciences, Engineering, and Medicine, at * 38 & n.6 (2017), available at
https://doi.org/10.17226/24625. The primary difference is that marijuana has a higher
concentration      of   the    psychoactive  compound       cannabinoid    delta    9
tetrahydrocannabinol, more commonly known as THC. See Evaluating the Impact of
Hemp Food Consumption, at 692. From this information, it is fair to infer that the
odor of hemp could be reasonably mistaken for the odor of marijuana.

2 Some district courts across the country have addressed the issue of how legal hemp
affects probable cause based on the odor of marijuana. See e.g., United States v.
Clark, No. 3:19-CR-64-PLR-HBG, 2019 WL 8016712, at *5 (E.D. Tenn. Oct. 23, 2019),
report and recommendation adopted, No. 3:19-CR-64-2, 2020 WL 869969 (E.D. Tenn.
Feb. 21, 2020) (finding that the odor of marijuana provides probable cause for a search
despite the fact that hemp is legal in Tennessee); United States v. Harris, No. 4:18-
CR-57-FL-1, 2019 WL 6704996, at *3 (E.D.N.C. Dec. 9, 2019) (“Defendant suggests
that Fiedler was not trained to distinguish the smell of illegal marijuana from legal
hemp flower, this does not undermine the factual determination that Fiedler’s past
experience enabled him to recognize the smell of burnt marijuana.”); United States
v. Bignon, No. 18-CR-783 (JMF), 2019 WL 643177, at *4 (S.D.N.Y. Feb. 15, 2019)
(finding the officer had probable cause even if he “could have reasonably, but
mistakenly, believed that he smelled marijuana given the close similarity, discussed
above, of marijuana and hemp”).
                                          10
plaintiff based on a strong marijuana-like odor in her home, despite the plaintiff’s

argument that the odor emanated from legal hemp-scented incense. Id.

      There is certainly a nationwide movement to legalize or decriminalize

marijuana. Perhaps in the future, revisiting this precedent will be warranted. But

possession of marijuana is still a criminal offense under West Virginia state law and

federal law. See W.Va. Code §§ 60A-4-401 and 60A-2-204; 21 U.S.C. § 841(a).

Therefore, Corporal Lowe’s belief that there was likely illegal contraband present in

Defendant’s jeep was reasonable based on the odor of marijuana emanating from the

vehicle. I find that law enforcement had probable cause to search Defendant’s car and

therefore I need not reach the issue of consent.

      c. Defendant’s Statements Made to Law Enforcement

      Defendant moves to suppress the statements he made to police during the

traffic stop on the basis that he was not properly given warnings pursuant to Miranda

v. Arizona, 384 U.S. 436 (1966). It is undisputed that the officers did not advise

Defendant of his Miranda rights until after he was formally arrested. Thus, the issue

is whether such warnings were required, and, more specifically, whether Defendant

was in custody during the encounter and if so, whether the officers’ gestures and

statements constituted an interrogation.

      The Fifth Amendment protects individuals from being compelled to make

incriminating statements against themselves. See U.S. Const. amend V. Miranda

warnings must be given when a suspect is in custody and under interrogation.

Miranda, 384 U.S. at 446. “Custodial interrogation” refers to “questioning initiated


                                           11
by law enforcement officers after a person has been taken into custody or otherwise

deprived of his freedom of action in any significant way.” United States v. Kimbrough,

477 F. 3d 144, 147 (4th Cir. 2007). Determining whether someone is in custody

essentially asks whether “under the totality of the circumstances, a suspect’s freedom

of action was curtailed to a degree associated with formal arrest.” United States v.

Giddins, 858 F.3d 870, 879 (4th Cir. 2017). It is an objective inquiry that turns on

“whether a reasonable person would have felt he or she was not at liberty to terminate

the interrogation and leave.” Id. “Facts relevant to the custodial inquiry include, but

are not limited to, ‘the time, place and purpose of the encounter, the words used by

the officer, the officer’s tone of voice and general demeanor, the presence of multiple

officers, the potential display of a weapon by an officer, and whether there was any

physical contact between the officer and the defendant.’” United States v. Simmons,

763 F. App’x 331, 332 (4th Cir. 2019) (quoting Berkemer v. McCarty, 468 U.S. 420,

439-40 (1984)).

      Generally, routine traffic stops are not custodial and therefore do not require

Miranda warnings. United States v. Jackson, 280 F.3d 403, 405 (4th Cir. 2002).

Although the driver is not free to leave, a traffic stop is akin to a temporary stop based

on reasonable suspicion, rather than a formal arrest. Id.; see also United States v.

Simmons, 763 F. App’x 331, 332 (4th Cir. 2019).

      In this case, the encounter between Defendant and law enforcement began as

a routine traffic stop. The character of the stop shifted to a criminal investigation

once Corporal Lowe detected the odor of marijuana and began the search of



                                           12
Defendant’s vehicle with assistance from Deputy Varney. But under the totality of

the circumstances, I find that Defendant’s freedom of action was not curtailed to a

degree associated with a formal arrest. There were only two officers present during

the encounter. The officers’ statements did not indicate that Defendant was under

arrest. The officers did not yell at Defendant or act in physically menacing ways. The

testimony from both officers and Ms. Judge indicate that the tone of the interaction

was calm and cooperative. The officers were armed but did not draw or refer to their

weapons at any point. Ms. Judge was standing outside Defendant’s vehicle.

Defendant was in the back seat of his vehicle. Neither Defendant nor Ms. Judge were

placed in handcuffs, prior to Defendant’s formal arrest. Based on these facts and the

testimony at the pretrial motions hearing, I do not find that Defendant Boggess was

in custody at any point up until his formal arrest. Because he was not in custody, I

do not need to determine whether the officers’ gestures and statements constituted

an interrogation. Defendant’s statements are therefore admissible.

   IV.   Conclusion

      For the reasons contained herein, the court DENIES Defendant’s Motion to

Suppress Evidence Seized from the October 6, 2019 Traffic Stop and to Suppress

Statements Made to Law Enforcement. The court DIRECTS the Clerk to send a copy

of this Order to the defendant and counsel, the United States Attorney, the United

States Probation Office, and the United States Marshal.


                                       ENTER:       March 13, 2020




                                         13
